FILED

- aT
'

In the Unites States District Court
For the Southern Bistrict of Georgia’
Wapeross Wivision —§ © he.

aoe
1

 

MANDY BIGELOW, *
xk
Plaintiff, * CIVIL ACTION NO.: 5:18-cv-70
*
v. -
*
ANDREW SAUL, Commissioner of Social .
Security, *
*
Defendant. *
ORDER

The Court has conducted an independent and de novo review
of the entire record and concurs with the Magistrate Judge’s
Report and Recommendation, dkt. no. 19. Plaintiff did not file
Objections to the Report and Recommendation.

Thus, the Court ADOPTS the Magistrate Judge’s Report and
Recommendation as the opinion of the Court. The Court AFFIRMS
the decision of the Commissioner and DIRECTS the Clerk of Court

to CLOSE this case and enter the appropriate judgment of

 
 

dismissal.

hewedn , 2020.

SO ORDERED, this 2%

 

HON. CISA GODBEY WOOD, JUDGE
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

AO 72A
(Rev. 8/82)

 

 
